DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority British Application 2015897.8, filed October 7, 2020. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated March 25, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The independent claims use the term “logic,” which has been identified as a nonce term subject to interpretation under § 112(f). The claimed logic is used with functional language. However, the logic is modified by the terms “processing” and “floating point.” The Examiner understands these modifiers to represent sufficient structure to perform the claimed functions. Accordingly, the Examiner does not interpret the claims as invoking § 112(f). 

Drawings
The drawings are objected to because of the following informalities.
Claim 12 recites, at lines 3-7, “wherein the other register has a different size than a fixed length of the operand registers in the group; and - placing a result of the operation in a further register having a different size than the fixed length of the operand registers.” These features are not shown in the figures. Therefore, the figures fail to comply with 37 CFR 1.83(a), which states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Claim 27 includes similar language.
Claim 13 recites, at lines 3-5, “wherein the floating point logic is operable to apply a different one of the variants of the floating point number format to at least some of the data values operated on by a same operation.” These features are not shown in the figures. Therefore, the figures fail to comply with 37 CFR 1.83(a),
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 5-11, 15-17, and 28 are objected to because of the following informalities.
Claim 5 recites, at line 1 “one of variants.” This appears to be a typographical error. Applicant may have intended “one of the variants.” 
Claim 10 recites, at line 3 “1)^S x (M+1) x 2^E-b.” This appears to be a typographical error. Applicant may have intended “(-1)^S x (M+1) x 2^E-b.” 
Claim 15 ends without any punctuation, i.e., is missing a period at the end of the claim.
Claim 28 ends without any punctuation, i.e., is missing a period at the end of the claim.
Claims 6-11, 16, and 17 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 6, “the data value.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as though there was proper antecedent basis.
Claim 11 recites, at line 2, “a different value of the bias.” The claim does not recite from what the value is different, rendering the scope of the claim indefinite. For purposes of examination, this limitation is interpreted as meaning the values are different from one another. 
Claim 13 recites, at line 1, “the operations.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the floating point operations.” Claim 15 includes similar language and is similarly rejected.
Claim 19 recites, at line 1, “the operation.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as though there was proper antecedent basis.
Claim 19 recites, at line 1, “the respective data value.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as though there was proper antecedent basis.
Claims 2-22 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 11, 15-17, 20, 23, 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2010/0023568 by Hickey et al. (as cited by Applicant and hereinafter referred to as “Hickey”).
Regarding claims 1, 23, and 29, taking claim 1 as representative, Hickey discloses:
a processor comprising: at least one register file comprising a group of operand registers for holding data values loaded from memory or to be stored back to memory, each operand register being a fixed number of bits in length for holding a respective data value of the length (Hickey discloses, at ¶ [0059], a processing unit (processor). As disclosed at ¶ [0061], the processing unit includes a register file, which discloses operand registers for holding data values and having a fixed number of bits.); and 
processing logic comprising floating point logic for performing floating point operations on data values in the register file, whereby for the data value held in each operand register upon which one of the floating point operations is to be performed, the floating point logic is configured to process the fixed number of bits in the respective data value according to a floating point number format comprising a set of mantissa bits and a set of exponent bits (Hickey discloses, at ¶ [0061], a floating point execution unit, which discloses floating point logic performing floating point operations according to a floating point number format comprising mantissa and exponent bits. See also ¶ [0070].); 
wherein the processing logic is operable to select a selected variant of the floating point number format from among a plurality of different variants of the floating point number format, at least some of the variants having different size sets of mantissa bits and exponent bits relative to one another (Hickey discloses, at ¶ [0070], supporting multiple floating point formats having different sizes of significand and exponent bits, which discloses selecting one of the formats.).

Regarding claims 2 and 24, taking claim 2 as representative, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
at least one control register for holding one or more programmable settings, wherein the selected variant of the floating point number format is specified by at least one of the programmable settings as determined from the at least one control register (Hickey discloses, at ¶ [0083], setting the mode by writing to a special purpose register, i.e., control register.).

Regarding claim 5, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
wherein at least one of variants of the floating point number format further comprises a single sign bit (Hickey discloses, at ¶ [0071], a format having one sign bit.).

Regarding claim 10, Hickey discloses the elements of claim 5, as discussed above. Hickey also discloses:
wherein according to the floating point number format the respective value in binary is defined as: (-1)^S x (M+1) x 2^E-b, where S is the sign bit, M is the mantissa, E is the exponent, and b is a bias (Hickey discloses, at ¶ [0070], floating point numbers having the conventional IEEE-754 format, which discloses the claimed formula.).

Regarding claim 11, Hickey discloses the elements of claim 10, as discussed above. Hickey also discloses:
wherein at least some of the variants of the floating point number format have a different value of the bias (Hickey discloses, at ¶ [0070], different bias values.).

Regarding claims 15 and 28, taking claim 15 as representative, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
wherein the floating point logic is configured to perform each of the operations in response to execution of a single instance of a respective type of machine code instruction in an instruction set of the processor (Hickey discloses, at ¶ [0070], performing operations in response to instructions.).

Regarding claim 16, Hickey discloses the elements of claim 15, as discussed above. Hickey also discloses:
wherein the floating point logic is operable to apply a different one of the variants of the floating point number format to the data values operated on by at least some different ones of the types of machine code instruction (Hickey discloses, at ¶ [0070], performing operations in response to instructions. As disclosed at ¶ [0072], different types of instructions use different formats.).

Regarding claim 17, Hickey discloses the elements of claim 16, as discussed above. Hickey also discloses:
at least one control register for holding one or more programmable settings, wherein a selected one of the variants of the floating point number format is specified by at least one of the a programmable settings as determined from the at least one control register; wherein the variants of the floating point number format for the data values of the different types of machine code instruction are programmable via the settings in the at least one control register (Hickey discloses, at ¶ [0083], setting the mode by writing to a special purpose register, i.e., control register.).

Regarding 20, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
wherein the variants consist of only a subset of possible combinations of the sizes of the sets of mantissa and exponent bits within the fixed number of bits (Hickey discloses, at ¶ [0070], a subset of possible combinations.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-9, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of US Publication No. 2007/0299898 by Richey et al. (hereinafter referred to as “Richey”). 
Regarding claims 3 and 25, taking claim 3 as representative, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
...at least one other variant where both the size of the set of exponent bits is non-zero and the size of the set of mantissa bits is non-zero (Hickey discloses, at Figure 6 and ¶ [0071], a variant where the number of exponent and significand bits are both non-zero.).
Hickey does not explicitly disclose wherein the variants comprise one variant where the size of the set of exponent bits is zero.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the variants comprise one variant where the size of the set of exponent bits is zero (Richey discloses, at Figure 3 and ¶ [0031], a format having zero exponent bits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claims 4 and 26, taking claim 4 as representative, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
...at least one other variant where both the size of the set of mantissa bits is non-zero and the size of the set of exponent bits is non-zero (Hickey discloses, at Figure 6 and ¶ [0071], a variant where the number of exponent and significand bits are both non-zero.).
Hickey does not explicitly disclose wherein the variants comprise one variant where the size of the set of mantissa bits is zero.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the variants comprise one variant where the size of the set of mantissa bits is zero (Richey discloses, at Figure 3 and ¶ [0034], a format having zero mantissa bits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 6, Hickey discloses the elements of claim 5, as discussed above. Hickey also discloses:
wherein the variants comprise at least one variant having a single sign bit... (Hickey discloses, at ¶ [0071], a format having one sign bit.). 
Hickey does not explicitly disclose at least one variant having no sign bit.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
at least one variant having no sign bit (Richey discloses, at Figure 4, a format having zero sign bits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 7, Hickey does not explicitly disclose wherein the variants consist of all possible combinations of the sizes of the sets of mantissa and exponent bits filling the fixed number of bits with the sign bit, mantissa and exponent bits; ranging from one sign bit, zero exponent bits and the rest as mantissa bits; to one sign bit, zero mantissa bits and the rest as exponent bits.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the variants consist of all possible combinations of the sizes of the sets of mantissa and exponent bits filling the fixed number of bits with the sign bit, mantissa and exponent bits; ranging from one sign bit, zero exponent bits and the rest as mantissa bits; to one sign bit, zero mantissa bits and the rest as exponent bits  (Richey discloses, at Figure 3, formats having one sign bit and ranging from the rest of the bits used as exponent bits to the rest of the bits used as mantissa bits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 8, Hickey discloses the elements of claim 5, as discussed above. Hickey does not explicitly disclose wherein the fixed number of bits in length for each operand register in the group is eight bits; and wherein the variants consist of all possible combinations filing the fixed number of bits, from zero exponent bits and seven mantissa bits, to zero mantissa bits and seven exponent bits.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the fixed number of bits in length for each operand register in the group is eight bits; and wherein the variants consist of all possible combinations filing the fixed number of bits, from zero exponent bits and seven mantissa bits, to zero mantissa bits and seven exponent bits (Richey discloses, at Figure 3, formats having one sign bit and ranging from the rest of the bits used as exponent bits to the rest of the bits used as mantissa bits. As disclosed at ¶ [0025], the same formats can be implemented using 8 bit values.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 9, Hickey discloses the elements of claim 5, as discussed above. Hickey does not explicitly disclose wherein the fixed number of bits in length for each operand register in the group is sixteen bits; and wherein the variants comprise two of more of the following: - five exponent bits and ten mantissa bits, - six exponent bits and nine mantissa bits, - seven exponent bits and eight mantissa bits, and/or - eight exponent bits and seven mantissa bits.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the fixed number of bits in length for each operand register in the group is sixteen bits; and wherein the variants comprise two of more of the following: - five exponent bits and ten mantissa bits, - six exponent bits and nine mantissa bits, - seven exponent bits and eight mantissa bits, and/or - eight exponent bits and seven mantissa bits. (Richey discloses, at Figures 2-3, 16 bit formats having one sign bit and ranging from the rest of the bits used as exponent bits to the rest of the bits used as mantissa bits, which discloses the claimed formats.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 21, Hickey discloses the elements of claim 1, as discussed above. Hickey does not explicitly disclose wherein the fixed number of bits in length for each operand register in the group is eight bits.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the fixed number of bits in length for each operand register in the group is eight bits (Richey discloses, at Figure 3, formats having one sign bit and ranging from the rest of the bits used as exponent bits to the rest of the bits used as mantissa bits. As disclosed at ¶ [0025], the same formats can be implemented using 8 bit values.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Regarding claim 22, Hickey discloses the elements of claim 1, as discussed above. Hickey does not explicitly disclose wherein the fixed number of bits in length for each operand register in the group is sixteen bits.
However, in the same field of endeavor (e.g., floating point formats) Richey discloses:
wherein the fixed number of bits in length for each operand register in the group is sixteen bits. (Richey discloses, at Figures 2-3, 16 bit formats having one sign bit and ranging from the rest of the bits used as exponent bits to the rest of the bits used as mantissa bits, which discloses the claimed formats.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s formats to include the formats disclosed by Richey to enable flexibility when considering tradeoffs between speed, range, and accuracy. See Richey, ¶ [0007] et seq..

Claims 12, 18, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of US Publication No. 2021/0142155 by James et al. (hereinafter referred to as “James”). 
Regarding claims 12 and 27, taking claim 12 as representative, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
wherein at least one of the floating point operations comprises at least one item selected from a list consisting of: - combining the respective data value with a value from another register,...; and - placing a result of the operation in a further register... (Hickey discloses, at ¶ [0063] et seq., performing floating point operations that involve combining data values and storing results, with the operands being stored in registers.).
Hickey does not explicitly disclose wherein the other register has a different size than a fixed length of the operand registers in the group and the aforementioned result register having a different size than the fixed length of the operand registers
However, in the same field of endeavor (e.g., floating point formats) James discloses:
wherein the other register has a different size than a fixed length of the operand registers in the group and a result register having a different size than the fixed length of the operand registers (James discloses, at ¶ [0112], operands have different types and widths, which discloses different sized registers to store the operands.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s operations to use the different sized registers disclosed by James to enable increased flexibility when considering tradeoffs between power, speed, and accuracy. For example, larger registers afford greater accuracy and range, but at the cost of using increased power. The increased accuracy and range may be useful in some circumstances, but not in other.

Regarding claim 18, Hickey discloses the elements of claim 1, as discussed above. Hickey does not explicitly disclose using one of the data values to represent a weight of a neural network.
However, in the same field of endeavor (e.g., floating point formats) James discloses:
one of the data values to represent a weight of a neural network  (James discloses, at ¶ [0112], operands representing weights.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s operations to be used for neural networks because neural networks commonly use floating point representations and providing multiple formats provides increased flexibility.

Regarding claim 19, Hickey discloses the elements of claim 18, as discussed above. Hickey also discloses:
wherein the operation programmed to be performed on the one of the data values comprises: - combining the respective data value with a value from another register (Hickey discloses, at ¶ [0063] et seq., performing floating point operations that involve combining data values and storing results, with the operands being stored in registers.).
Hickey does not explicitly disclose wherein the other register has a different size than a fixed length of the operand registers in the group; and wherein the system is programmed to use the value in the other register to represent an activation of a node of the neural network.
However, in the same field of endeavor (e.g., floating point formats) James discloses:
wherein the other register has a different size than a fixed length of the operand registers in the group; and wherein the system is programmed to use the value in the other register to represent an activation of a node of the neural network. (James discloses, at ¶ [0112], operands have different types and widths, which discloses different sized registers to store the operands and using the operands as activations.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s operations to use the different sized registers disclosed by James to enable increased flexibility when considering tradeoffs between power, speed, and accuracy. For example, larger registers afford greater accuracy and range, but at the cost of using increased power. The increased accuracy and range may be useful in some circumstances, but not in other.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of US Publication No. 2019/0304054 by Appu et al. (hereinafter referred to as “Appu”).
Regarding claim 13, Hickey discloses the elements of claim 1, as discussed above. Hickey also discloses:
wherein at least one of the operations operates on two or more of the floating point data values from a respective two or more different ones of the group of operand registers... (Hickey discloses, at ¶ [0063] et seq., performing floating point operations on two or more values from two or more registers.).
Hickey does not explicitly disclose wherein the floating point logic is operable to apply a different one of the variants of the floating point number format to at least some of the data values operated on by a same operation.
However, in the same field of endeavor (e.g., floating point formats) Appu discloses:
wherein the floating point logic is operable to apply a different one of the variants of the floating point number format to at least some of the data values operated on by a same operation (Appu discloses, at ¶ [0159], mixed precision operations.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hickey’s operations to use the mixed precision operations disclosed by Appu to enable increased flexibility when considering tradeoffs between power, speed, and accuracy. For example, larger formats provide greater accuracy and range, but at the cost of using increased power. The increased accuracy and range may be useful in some circumstances, but not in other.

Regarding claim 14, Hickey, as modified, discloses the elements of claim 13, as discussed above. Hickey also discloses:
at least one control register for holding programmable settings; wherein the variants of the floating point number format for each of the at least some of the data values are programmable via the settings in the control register (Hickey discloses, at ¶ [0083], setting the mode by writing to a special purpose register, i.e., control register.).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20210287423 by Guenther discloses composite floating point, which has variable sized exponent and mantissas controlled using configuration registers. 
US 20070078923 by Dockser discloses using a control register to select the precision, i.e., number of mantissa bits.
US 20180262205 by Li discloses determining a bit length of exponent and mantissa fields.
US 4617641 by Hamada discloses variable exponent part and variable mantissa part. 
US 2022/0050665 by Ferrere discloses unsigned floating point numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183